DETAILED ACTION

Supplemental Notice of Allowability
This action is a supplemental action created to rectify the mistakenly acknowledged receipt of certified copies of the foreign priority documents in the previous action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
This action is responsive to the preliminary amendments and remarks received 11 May 2022. Claims 1, 2, 4, 6 and 7 are currently pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 10 February 2021. It is noted, however, that applicant has not filed a certified copy of the CN202110181635.6 application as required by 37 CFR 1.55. Also see MPEP § 215, subsection II.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jinggao Li (Reg. No. 64,450) on 26 August 2022.

The application has been amended as follows: 

-	In Claim 1 Amend Lines 8 - 12 as follows: 
--(S3) rotating the rotating-body mold, and repeatedly photographing the marking points and the coding points on the overall outer surface under different angle poses; and respectively calculating three-dimensional coordinates of the marking points and three-dimensional coordinates of the coding points under different angle poses; and
	(S4) predicting [[a]] point cloud data of the overall outer surface under different angle poses--.

	-	In Claim 1 Amend Lines 16 - 18 as follows:
--(S21) planning a plurality of stations for photogrammetry followed by photographing; wherein each of the plurality of stations is configured to contain as many of the marking points as possible;--.

	-	In Claim 1 Amend Lines 20 - 21 as follows:
--(S23) subjecting images with common coding marks to matching; unifying the images respectively taken in the plurality of stations into a photogrammetric coordinate system--.

	-	In Claim 1 Amend Line 23 as follows:
--(S24) based on known exterior orientation elements of the images respectively taken in the plurality of stations, subjecting--.

	-	In Claim 1 Amend Lines 25 - 26 as follows:
--(S25) calculating the three-dimensional coordinates of the marking points through bundle adjustment to obtain marking point data--.

	-	In Claim 1 Amend Lines 28 - 29 as follows:
--(S41) based on a rigid-body transformation of coding points on a chuck, unifying marking point data obtained under multiple angle poses into a common coordinate system;--.

	-	In Claim 1 Amend Line 32 as follows:
--P1,P2,…,Pi of the overall outer surface under a corresponding pose[[ ]], wherein i is [[the]] a number of poses--.

	-	In Claim 1 Amend Lines 34 - 35 as follows:
--(S43) analyzing the deformation degree of the rotating-body mold during the rotation process based on three-dimensional coordinates of the overall outer surface under multiple angle poses;--.

	-	In Claim 1 Amend Lines 38 - 39 as follows:
		--and a distance between [[Pi-_1]] Pi-1 and Pi is di-1; and a distance array--.

	-	In Claim 2 Amend Lines 2 - 4 as follows:
--(S11) pasting the coding points on the overall outer surface and cylindrical surfaces of chucks on both sides of the rotating-body mold at a certain density, and pasting the marking points randomly on the overall outer surface;--.

	-	In Claim 2 Amend Line 10 as follows:
			--(S13) measuring [[a]] three-dimensional point cloud data--.

	-	In Claim 6 Amend Lines 3 - 7 as follows:
	--(S411) recognizing [[the]] coding points on cylindrical surfaces of chucks on both sides of the rotating-body mold in a captured image; and
(S412) taking the marking point data t1 = {t1_1,t2_1,…,tn_1} measured for the first pose as a reference to calculate a rotation matrix among coordinates of [[the]] coding points with [[the]] a same serial number; and subjecting the marking point data obtained under multiple angle poses to alignment;--

	-	In Claim 7 Amend Line 6 as follows:
--(S422) calculating three-dimensional coordinates of points on the overall outer surface--.

	-	In Claim 7 Amend Lines 11 - 12 as follows:
--(S423) repeating the step (S422) to calculate a three-dimensional coordinate set P1,P2,…,Pi of the overall outer surface under multiple angle poses.--.

Allowable Subject Matter
Claims 1, 2, 4, 6 and 7 (now renumbered 1 - 5) are allowed.
The Examiner directs the Applicant’s attention to section 5 of the Office Action mailed 01 September 2022 for an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667